I.

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED AND SEARCHED

Information to be disclosed by Dropbox

To the extent that the information described below is within the possession, custody, or
control of Dropbox, including any messages, records, files, logs, or information that have
been deleted, but are still available to Dropbox, or have been preserved pursuant to a
request made under 18 U.S.C. § 2703(f), Dropbox is required to disclose the following
information to the government:

(a) All contact and personal identifying information, including: full name, user
identification number, birth date, gender, contact e-mail addresses, Dropbox
passwords, Dropbox security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other Dropbox activities;

(c) All photos and videos uploaded by lotoflovingdaddy@gmail.com and all photos
and videos uploaded by any user;

(d) All profile information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including
the friends’ Dropbox user identification numbers; groups and networks of which
the user is a member, including the groups’ Dropbox group identification numbers;
future and past event postings; rejected “Follow” requests; comments; gifts; pokes;

tags: and information about the user’s access and use of Dropbox applications:

Case 6:19-sw-02079-DPR Document 2-2 Filed 05/21/19 Page 1of3
(e) All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending
“Follow” requests:

(f) All “check ins” and other location information;

(g) AIL IP logs, including all records of the IP addresses that logged into the account;
(h) All records of the account’s usage of the “Favorite” feature, including all Dropbox
posts and all non-Dropbox WebPages and content that the user has “liked”;

(i) All information about the Dropbox pages that the account is or was a “fan” of;

(j) All past and present lists of friends created by the account;

(k) All records of Dropbox searches performed by the account;

a) The types of service utilized by the user;

(m) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(n) All privacy settings and other account settings, including privacy settings for
individual Dropbox posts and activities, and all records showing which Dropbox
users have been blocked by the account;

(o) All records pertaining to communications between Dropbox and any person
regarding the user or the user’s Dropbox account, including contacts with support
services and records of actions taken.

Il. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. §§ 2251, 2252, and 2252A involving the account

Case 6:19-sw-02079-DPR Document 2-2 Filed 05/21/19 Page 2 of 3
associated with lotoflovingdaddy@gmail.com pertaining to the production, receipt. distribution
and possession of child pornography images.
Ill. Method of delivery

Items seized pursuant to this search warrant can be served by sending, on any digital media
device to the Task Force Officer Charles Root, at the Joplin Police Department, 303 East Third

Street, Joplin, Missouri 64801.

Case 6:19-sw-02079-DPR Document 2-2 Filed 05/21/19 Page 3 of 3
